DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xiaobing Zhang (Reg. No. 63,927) on 05 January 2022.

The application has been amended as follows: 

The Claims:
45. (Currently Amended) A method implemented on at least one machine, each machine of the at least one machine having [[has]] at least one processor and at least one storage device, comprising: 
acquiring, by the at least one processor, a positioning image of an object, wherein the positioning image includes pixels arranged in multiple rows; 

generating, by the at least one processor, a pixel value distribution curve based on the multiple sums and respective rows of the multiple rows in the positioning image; 
determining, by the at least one processor, a scan area on the object based on the pixel value distribution curve; and 
causing, by the at least one processor, a scanner to scan the scan area on the object.

Allowable Subject Matter
Claims 33, 36-45, and 48-56 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 33, 36-44, 53, and 54, Okumura et al. (U. S. Patent No. 7,113,569 B2) disclosed a system that comprises: 
at least one storage device (112) storing a set of instructions; and 
at least one processor (111) in a communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to perform operations including: 
acquiring a positioning image of an object, wherein the positioning image includes pixels arranged in multiple rows (column 4, line 44 - column 5, line 57). 

at least one storage device storing a set of instructions; and 
at least one processor in a communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to perform operations including:
determining multiple sums, each sum of the multiple sums is a sum of pixel values of pixels in each row of the multiple rows in the positioning image; 
generating a pixel value distribution curve based on the multiple sums and respective rows of the multiple rows in the positioning image; 
determining, based on the pixel value distribution curve, a scan area on the object; and 
causing a scanner to scan the scan area on the object.

With respect to claims 45, 48-51, 55, and 56, Okumura et al. (U. S. Patent No. 7,113,569 B2) disclosed a method implemented on at least one machine, each machine of the at least one machine having at least one processor (111) and at least one storage device (112), comprising: 
acquiring, by the at least one processor, a positioning image of an object, wherein the positioning image includes pixels arranged in multiple rows (column 4, line 44 - column 5, line 57). 
However, the prior art failed to disclose or fairly suggested that the method further comprises:

generating, by the at least one processor, a pixel value distribution curve based on the multiple sums and respective rows of the multiple rows in the positioning image; 
determining, by the at least one processor, a scan area on the object based on the pixel value distribution curve; and 
causing, by the at least one processor, a scanner to scan the scan area on the object.

With respect to claim 52, Okumura et al. (U. S. Patent No. 7,113,569 B2) disclosed a non-transitory computer-readable medium (112) storing instructions, the instructions, when executed by a computing device, causing the computing device to implement a method, the computing device including at least one processor (111), the method comprising: Response to Final Office Action Attorney Docket No.: 20618-0260US01 Application No.: 16/568,498 Page 9 of 13 
acquiring, by the at least one processor, a positioning image of an object, wherein the positioning image includes pixels arranged in multiple rows (column 4, line 44 - column 5, line 57).
 However, the prior art failed to disclose or fairly suggested that the method further comprises:
determining, by the at least one processor, multiple sums, each sum of the multiple sums is a sum of pixel values of pixels in each row of the multiple rows in the positioning image; 

determining, by the at least one processor, a scan area on the object based on the pixel value distribution curve; and 
causing, by the at least one processor, a scanner to scan the scan area on the object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 27 December 2021 with respect to claims 33, 36-44, 53, and 54 have been fully considered.  The objections of claims 33, 36-44, 53, and 54 have been withdrawn.
Applicant’s amendments filed 27 December 2021 with respect to claims 37, 38, and 53 have been fully considered.  The objections of claims 37, 38, and 56 have been withdrawn.
Applicant’s amendments filed 27 December 2021 with respect to claims 39-41 have been fully considered.  The objections of claims 39-41 have been withdrawn.
Applicant’s amendments filed 27 December 2021 with respect to claims 49 and 55 have been fully considered.  The objections of claims 49 and 55 have been withdrawn.
Applicant’s amendments filed 27 December 2021 with respect to claim 50 have been fully considered.  The objections of claim 50 have been withdrawn.
Applicant’s amendments filed 27 December 2021 with respect to claim 52 have been fully considered.  The objections of claim 52 have been withdrawn.
Applicant’s amendments filed 27 December 2021 with respect to claims 33, 36-44, 53, and 54 have been fully considered.  The rejection of claims 33, 36-44, 53, and 54 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Seppi et al. (U. S. Patent No. 8,194,821 B2) disclosed methods, systems, and computer-program products to correct a degradation in tomographic images caused by extraneous radiation.
Okumura et al. (U. S. Patent No. 7,113,569 B2) disclosed an X-ray CT apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884